                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 DAVID LAZ,                             )
                                        )
              Appellant,                )
                                        )
              v.                        )                No. 18 C 05620
                                        )
 DEUTSCHE   BANK               NATIONAL )                Judge Edmond E. Chang
 TRUST COMPANY,                         )
                                        )
              Appellee.                 )
                                        )

                           MEMORANDUM OPINION AND ORDER

       In June 2018, Appellant David Laz filed a Chapter 7 bankruptcy petition.

Under 11 U.S.C. § 362(d), Deutsche Bank successfully moved the Bankruptcy Court

for relief from the automatic stay in order to continue its foreclosure proceeding

against Laz in Cook County Circuit Court. Laz appealed the Bankruptcy Court’s

order modifying the automatic stay. R. 1, Appeal.1 In the course of briefing the appeal,

Deutsche Bank filed this motion to dismiss the appeal, arguing that one part of Laz’s

appeal is moot and that Laz does not have standing to challenge the other part. R.

13, Mot. Dismiss. For the reasons explained below, the motion is granted and the

appeal is dismissed for lack of subject matter jurisdiction.




       1Citations
                to the record are noted as “R.” followed by the docket number and the page
or paragraph number.

        Ordinarily, this Court would have jurisdiction over this appeal of a bankruptcy court
order under 28 U.S.C. § 158(a). This Opinion considers Deutsche Bank’s argument that
jurisdiction is lacking due to mootness and lack of standing.
                                    I. Background

      Laz filed a Chapter 7 bankruptcy petition in June 2018. R. 5-2 at 1 (bankruptcy

docket sheet, Dkt. 1); R. 5-3 at 6-13 (Chapter 7 petition).2 The filing of the petition

triggered an automatic stay on most types of legal action that could be brought

against Laz, which prevented Laz’s creditors from pursuing collections actions

against him. 11 U.S.C. § 362(a). A few weeks after the petition’s filing, Deutsche Bank

moved the Bankruptcy Court for relief from the automatic stay, arguing that it should

be allowed to continue its foreclosure proceeding against a property owned by Laz in

Lisle, Illinois. R. 5-2 at 3 (bankruptcy docket sheet, Dkt. 16); R. 5-4 at 2-5 (Deutsche

Bank’s motion). The Bankruptcy Court granted the motion in an order on August 3,

2018 (call it the “stay-relief order”). R. 5-2 at 5 (bankruptcy docket sheet, Dkt. 33);

R. 5-12 at 30 (stay-relief order). Laz filed a notice of appeal of the stay-relief order in

August 2018. R. 5-2 at 5 (bankruptcy docket sheet, Dkt. 38); R. 5-12 at 31 (notice of

appeal).

      After the filing of the appeal, the Court set a briefing schedule, under which

Laz filed his opening brief, R. 7, as well as a supplemental brief addressing the

Rooker-Feldman doctrine, R. 9. Deutsche Bank responded, R 10, and Laz replied,

R. 12. During the course of the briefing, on October 4, 2018, the Bankruptcy Court

entered an order of discharge in the underlying bankruptcy case. R. 13-1, Mot.


      2R. 5 comprises the Bankruptcy Court record. The various exhibits attached to R. 5 in
CM/ECF are not actually distinct documents—some documents continue through two
CM/ECF exhibit numbers, and some CM/ECF entries include multiple documents.
Throughout this Opinion the Court will use both the CM/ECF number and PDF page
numbers to point to where each pertinent document can be found, and will explain the
relevant pages’ contents in parentheses.
                                            2
Dismiss Exh. 1, Order of Discharge. With the appeal pending, Deutsche Bank filed

this motion to dismiss, arguing that the discharge mooted the issue of relief from the

automatic stay as to Laz’s personal liability, and that Laz did not have standing to

object to the Bankruptcy Court’s decision to grant Deutsche Bank relief from the

ongoing stay as to the bankruptcy estate’s interest in the Lisle property. Mot.

Dismiss. Laz objected to the motion. R. 16, Mot. Dismiss Resp.

                               II. Standard of Review

      A federal district court has jurisdiction to hear appeals from the rulings of a

bankruptcy court under 28 U.S.C. § 158(a), including a bankruptcy court’s decision

to grant or deny relief from the automatic stay. See In the Matter of James Wilson

Assocs., 965 F.2d 160, 166 (7th Cir. 1992) (explaining that orders denying relief from

the automatic stay are final and appealable); In the Matter of Boomgarden, 780 F.2d

657, 659-60 (7th Cir. 1985) (holding that a stay-relief order was a final order). But a

district court, exercising appellate jurisdiction over decisions of a bankruptcy court,

remains limited by Article III of the United States Constitution to adjudicating only

“actual controvers[ies].” Already, LLC v. Nike, Inc., 568 U.S. 85, 90-91 (2013). “[W]hen

the issues presented are no longer ‘live’ or the parties lack a cognizable interest in

the outcome” of a case, it is no longer a controversy for Article III purposes. Id. at 91

(quoting Murphy v. Hunt, 455 U.S. 478, 481 (1982)) (internal quotation marks

omitted). Put another way, there is no Article III jurisdiction over a moot case. See

also In re Repository Techs., Inc., 601 F.3d 710, 716-17 (7th Cir. 2010) (“If, by virtue

of an intervening event, the appellate court cannot grant any effectual relief whatever



                                           3
for the appellant, the court must dismiss the case as moot.”) (cleaned up).3 In deciding

whether a claim is moot, courts consider whether it is possible “for the court to grant

any effectual relief whatever to a prevailing party.” DJL Farm LLC v. U.S. Env’l Prot.

Agency, 813 F.3d 1048, 1050 (7th Cir. 2016) (cleaned up); see, e.g., Hijawi v. Five N.

Wabash Condo. Ass’n, 491 B.R. 876, 881-83 (N.D. Ill. 2013) (deciding that—while an

appeal of a stay-relief order will often be mooted by a discharge—in that particular

case there were aspects of the bankruptcy court’s decision that had ongoing monetary

effects that the district court could still remedy after the discharge). If effective relief

is not possible, then the appeal must be dismissed as moot. See Lardas v. Grcic, 847

F.3d 561, 567 (7th Cir. 2017).

       Also, an appellate court may adjudicate only those appeals in which the

appellants have standing to bring the claim at issue. In the bankruptcy context, the

Seventh Circuit has held that “an appellant lacks standing if [he] is ‘unable to realize

any economic benefit from a potential reversal.’” In re GT Automation Grp. Inc., 828

F.3d 602, 604 (7th Cir. 2016) (quoting In re Stinnett, 465 F.3d 309, 315-16 (7th Cir.

2006) (comparing the debtor’s assets to his liabilities to conclude he was unlikely to

“emerg[e] from Chapter 7 with any estate property.”)). Standing in this context is

“narrower than Article III standing.” In re Cult Awareness Network, Inc., 151 F.3d

605, 607 (7th Cir. 1998) (citing Matter of Andreucetti, 975 F.2d 413, 416 (7th Cir.

1992)). In a Chapter 7 bankruptcy, the debtor usually will not have standing unless



       3This opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
                                              4
the debtor “can show a reasonable possibility of a surplus after satisfying all debts.”

Cult Awareness Network, 151 F.3d at 608-09 (finding that the debtor-appellant did

not have standing where its possibility of recovering a surplus depended on the

outcomes of two long-shot lawsuits). Because the appellant is the party “invoking

federal jurisdiction,” the appellant “[bears] the burden of demonstrating standing.”

GT Automation Grp., 828 F.3d at 605 (cleaned up). In one case, for example, the

Seventh Circuit held that an appellant failed to establish standing when it “made no

mention of standing in its opening brief.” Id.

                                     III. Analysis

      The Bankruptcy Court’s stay-relief order affected both Laz’s personal liability

on the mortgage loan that he executed against the Lisle property, as well as the

mortgage against the property itself. See 11 U.S.C. § 362(a)(1), (4). The Court will

consider the justiciability of each aspect of the stay-relief order.

                             A. Laz’s Personal Liability

      First up is Laz’s personal liability on the mortgage. Deutsche Bank argues that

Laz’s appeal of this aspect of the stay-relief order was mooted by the Bankruptcy

Court’s discharge order. Mot. Dismiss at 5-6.

      Deutsche Bank is right. As background, filing a bankruptcy petition

automatically stays “the commencement or continuation … of a judicial,

administrative, or other action proceeding against the debtor that was or could have

been commenced before the commencement of the case,” 11 U.S.C. § 362(a)(1), “any

act to create, perfect, or enforce any lien against the property of the estate,” 11 U.S.C.

§ 362(a)(4), and “any act to collect, assess, or recover a claim against the debtor that
                                            5
arose before the commencement of the case,” 11 U.S.C. § 362(a)(6). Under certain

circumstances, the bankruptcy court may—as it did here—lift or modify the stay “[o]n

request of a party in interest and after notice and a hearing.” 11 U.S.C. § 362(d). In

an individual Chapter 7 case, the stay as to personal liability otherwise ends when

the bankruptcy case is closed or dismissed, or when the bankruptcy court either

grants or denies a discharge of the individual debtor’s debts—whichever happens

earlier. 11 U.S.C. § 362(c)(2). A discharge “operates as an injunction against the

commencement or continuation of an action, the employment of process, or an act, to

collect, recover, or offset [a] debt as a personal liability of the debtor.” 11 U.S.C.

§ 524(a)(2) (emphasis added).

      In this case, the Bankruptcy Court has already ordered a discharge of Laz’s

debts. Mot. Dismiss Exh. 1, Order of Discharge. By operation of law, as discussed

earlier, the discharge terminated the automatic stay and replaced it with a

permanent injunction. The permanent injunction prevents Laz’s creditors, including

Deutsche Bank, from coming after him personally for any amounts he owed. See 11

U.S.C. § 524(a)(2). In the foreclosure context, Laz’s personal liability could possibly

have been reduced to a deficiency judgment against him, assuming the Lisle property

sold at auction for less than what was owed on the mortgage loan. Now—because of

the discharge and its accompanying permanent injunction—Deutsche Bank does not

have that remedy against Laz.

      Given that state of affairs, even assuming that the Bankruptcy Court’s stay-

relief order were reversible, there is no possible relief this Court could fashion for Laz



                                            6
on appeal. The Bankruptcy Court’s decision to allow Deutsche Bank to proceed with

the foreclosure is entirely inoperable (as to Laz’s personal liability, anyway) because

the stay from which Deutsche Bank needed relief no longer exists. Deutsche Bank

simply cannot go after Laz personally—just as it previously could not before it

obtained relief from the automatic stay. So the issue is moot. Other courts have come

to the same conclusion in similar situations. See In re Otero, 741 F. App’x 761, 763

(11th Cir. 2018) (holding that a discharge order mooted an appeal of a stay-relief

order) (unpublished order); In re La’Teacha Tigue, 363 B.R. 67, 71 (8th Cir. 2007)

(holding that “the appeal from [the] relief from stay motion [was] moot” where the

stay had been terminated by a discharge).

      In other cases and situations, it is conceivable that there could be some aspect

of a stay-relief order that is not mooted by a discharge order. For example, in Hijawi,

the district court concluded that, although “a discharge may well moot the appeal of

a lift of an automatic stay in a typical case,” it did not do so in that case because the

particular decision on appeal had continuing affects on the parties’ post-discharge

financial obligations that the district court could remedy. 491 B.R. at 883-85. In

essence, the court determined that the stay-relief order was not really just a stay-

relief order but also in reality a judgment about whether a certain set of fees at issue

in the case was dischargeable. Id. Not so here. The discharge order eradicates Laz’s

personal liability for his pre-petition debts and nothing more—there is nothing

further this Court can do for him in terms of his personal liability. Another case,

James Wilson, is also different from this case. In James Wilson, the Seventh Circuit



                                           7
reasoned (in dicta)4 that the approval of a reorganization plan might not moot a

challenge to the bankruptcy court’s orders extending the automatic stay. James

Wilson, 965 F.2d at 167. But in that scenario, there were multiple appeals, including

a challenge to the reorganization plan itself, which presented the possibility that “the

validity of the orders refusing to lift the stay [c]ould become critical” if the

reorganization plan were to be vacated. Id. In contrast, with regard to Laz’s

bankruptcy, there is no other appeal that might undo the discharge and—as a

result—bring the automatic stay back to life.5

       Laz counters that the discharge was not valid in the first place. Mot. Dismiss

Resp. at 2-4. On Laz’s reasoning, the Bankruptcy Court did not have jurisdiction to

continue bankruptcy proceedings, much less discharge his personal debts, after he

filed his notice of appeal. See id. It is true that “[t]he filing of a notice of appeal …

confers jurisdiction on the court of appeals” (here the District Court) and “divests the

[bankruptcy court] of its control over those aspects of the case involved in the appeal.”

Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982). But Deutsche Bank

argues that the discharge order was an “aspect of the case” not “involved in the

appeal,” so it was proper for the Bankruptcy Court to continue working on it. Id.;

R. 17, Mot. Dismiss Reply at 1-2.




       4James   Wilson decided that the challenge to the stay extension failed on the merits.
Id. at 167-73.
        5To be sure, there is another appeal pending, see Laz v. Reverse Mortg. Sols., Inc., 19-

cv-00474. But it is simply a parallel appeal of a different stay-relief order and does not
threaten to upend the discharge order itself.
                                               8
      Although the Seventh Circuit has not previously decided this issue in a

bankruptcy case in the same posture as this one, other courts have. Those courts have

determined that a bankruptcy court may continue proceedings on other aspects of a

case while a decision to lift or extend the automatic stay is up on appeal. See Otero,

741 F. App’x at 763-64; Sullivan Cent. Plaza I, Ltd. v. BancBoston Real Estate Capital

Corp., 935 F.3d 723, 727 (5th Cir. 1991). And some Seventh Circuit opinions, in

considering mootness challenges to bankruptcy appeals, have implicitly assumed that

the bankruptcy court has continuing jurisdiction after a stay-relief decision is

appealed. See, e.g., James Wilson, 965 F.2d at 165-67 (considering five bankruptcy

appeals filed at different points in the bankruptcy proceedings, including an appeal

of a decision refusing to lift the automatic stay, and suggesting no issue with the

bankruptcy court’s continuing to proceed with litigation on the reorganization plan

after the first appeals were filed); cf. Andreucetti, 975 F.2d at 417-18 (considering

mootness where “significant steps [were] taken” toward reorganization after the

appellant appealed the confirmation order).

      More importantly, the Seventh Circuit’s reasoning on an analogous issue sheds

light here. The Seventh Circuit has explained more than once that a trial court may

decide whether to grant a permanent injunction even while a preliminary-injunction

order is up on appeal. See Kusay v. United States, 62 F.3d 192, 193-94 (7th Cir. 1995)

(“A district court … may consider whether to grant permanent injunctive relief while

an appeal from a preliminary injunction is pending) (citing Chrysler Motors Corp. v.

Int’l Union, Allied Indus. Workers of Am., AFL-CIO, 909 F.2d 248, 250 (7th Cir.



                                          9
1990)); Kilty v. Weyerhaeuser Co., 758 Fed. App’x 530, 532-33(7th Cir. 2019) (non-

precedential disposition) (reaffirming the explanation in Kusay and holding that the

district court was permitted to rule on summary judgment even while its decision on

the motion to dismiss was pending appeal). The reasoning at work in those cases is

that the issue of whether preliminary injunctive relief is proper is distinct from the

ultimate issue of permanent injunctive relief.

      Just so here. Laz’s appeal of the stay-relief order here is analogous to an appeal

of a preliminary injunction decision. After the Bankruptcy Court had granted relief

from the automatic stay, the Bankruptcy Court was free to consider whether Laz’s

personal debts should be discharged, regardless of Laz’s appeal of its initial stay-relief

decision. There was no jurisdictional defect in the issuance of the discharge order.

                  B. The Estate’s Interest in the Lisle Property

      The next issue is whether Laz can properly appeal an aspect of the stay-relief

order that is still in force—the part that allows Deutsche Bank to pursue litigation

against the bankruptcy estate’s interest in the Lisle property. On this point, Deutsche

Bank asserts a different jurisdictional problem: it argues that Laz does not have

standing to bring an appeal on behalf of the estate’s interest in the Lisle property.

Mot. Dismiss at 6-8.

      As a preliminary matter, it is worth explaining why the discharge did not moot

Laz’s appeal on this issue. As previewed above, “a discharge extinguishes only the

personal liability of the debtor.” Johnson v. Home State Bank, 501 U.S. 78, 83 (1991)

(emphasis added) (cleaned up) (“[A] creditor’s right to foreclose on the mortgage



                                           10
survives or passes through the bankruptcy.”); see also 11 U.S.C. § 524(a)(1). That

means the Lisle property is still property of the bankruptcy estate. See 11 U.S.C.

§ 541(a)(1) (explaining that the debtor’s property becomes property of the estate upon

filing of a Chapter 7 petition). And because it is property of the estate, the automatic

stay would still apply to it if it were not for the issuance of the stay-relief order. See

11 U.S.C. § 362(c)(1) (“[T]he stay of an act against property of the estate under

subsection (a) of this section continues until such property is no longer property of

the estate.”). The bottom line is that the estate’s interest in the Lisle property

survived the discharge, and a challenge to the stay-relief order on that issue would

not be moot.

      The question now is whether Laz is the right party to bring that challenge.

Because Laz is a Chapter 7 debtor, whether he has standing turns on the likelihood

that he will recover a surplus when the bankruptcy case is closed. See Cult Awareness

Network, 151 F.3d at 608. Laz has made no such showing. Like the debtor in GT

Automation Group, 828 F.3d at 605, Laz failed to address whether he had standing

to appeal in his opening brief. See generally R. 7, Appeal Opening Br. Nor did his

response to the motion to dismiss address the issue in any way. See generally Mot.

Dismiss Resp. And the record evidence reveals that it is unlikely that there will be a

surplus. Assuming that Deutsche Bank’s mortgage on the Lisle property is valid, as

the Cook County Circuit Court has determined it is, the Lisle property is worth far

less than the amount due on the mortgage. Compare R. 5-12 at 22-29 (Order for

Judgment and Sale against the Lisle Property, finding a total due to Deutsche Bank



                                           11
of $1,129,118.04), with R. 5-3 at 11 (Chapter 7 petition estimating Laz’s assets to be

worth between $500,001 and $1 million, suggesting that the Lisle property, which

was just one of the assets, is highly unlikely to be worth more than $1 million).

      Even if Laz did stand to gain from the sale of the Lisle property, it is unclear

how a reversal of the stay-relief order would affect the amount that he would recover.

Laz contends that if the stay-relief order were reversed, then the overall trajectory of

his bankruptcy case would change dramatically, making “monies available to

distribute to Appellant[’]s other creditors as well as to the Appellant himself.” Mot.

Dismiss Resp. at 5. His argument assumes that if the automatic stay had not been

disturbed, then Deutsche Bank would not have any recourse against Laz or the

estate. That is wrong. No bankruptcy case lasts forever, and it is up to the trustee to

distribute the bankruptcy estate to creditors before the case closes. Without a stay-

relief order, the automatic stay as to a particular asset ends by law either when that

asset is distributed or at the close of the case. 11 U.S.C. § 362(c). The Lisle property,

as an asset that is part of the bankruptcy estate, see 11 U.S.C. § 541(a)(1), cannot be

protected from creditors forever. So Laz’s argument is premised on the notion that

there would be no mortgage lien on the Lisle property when all is said and done. But

the state court has determined that there is a valid lien on the property, see R. 5-12

at 22-29 (Order for Judgment and Sale), and the Code establishes that mortgage liens

survive or pass through bankruptcy, see 11 U.S.C. § 524(a)(1). That all means that

Deutsche Bank’s relief from the automatic stay determined only when it could

foreclose on that lien—not whether it had a valid lien in the first place. The issue on



                                           12
appeal is one of timing only. So Laz has not established that he has standing to bring

this appeal challenging the stay-relief order as it pertains to property of the

bankruptcy estate.

                                      IV. Conclusion

      Laz’s challenge to the stay-relief order as to his personal liability is moot, and

he has failed to show that he has standing to challenge the order as to the Lisle

property. As a result, Deutsche Bank’s motion, R. 13, is granted, and Laz’s appeal is

dismissed for lack of jurisdiction.


                                                ENTERED:


                                                      s/Edmond E. Chang
                                                Honorable Edmond E. Chang
                                                United States District Judge

DATE: May 1, 2019




                                           13
